DETAILED ACTION
This is final Office action addressing applicant’s response dated 14 October 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending and examined.

Disposition of the Claims
Applicant should respectfully note that applicant’s amendments to the claims dated 11 September 2019, must comply with 37 CFR 1.121 (see MPEP 714).  This includes providing the status of all claims.  Applicant did not provide the status of the present claim (i.e., “currently amended”).  As applicant’s amendment is minor and clear, the examiner will examine the claim as is in order to advance prosecution.  Failure to comply with this requirement in the future may result in delays in prosecution.

Drawings
Applicant’s replacement drawings dated 14 October 2022, are entered.

Specification
Applicant’s substitute specification is entered.
The substitute specification is objected to because the spacing of the lines of the specification is such as to make reading difficult. New papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description is unclear as to how the assembly results in a gained rigidity (line 2).  Further, the relation of the semi-circle (2) is incorporated and functions with the rest of the system, and how the limitations provide pressure and prevent reverse motion.



35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

	Below is a reproduction of applicant’s claim 1 with the examiner’s comments in bold italics.  Based on the language of the claim as written, it is considered obviously informal pursuant to MPEP 702.01.  
	The claim under consideration is submitted 11 September 2019.  Applicant is respectfully reminded to provide proper status identifiers (e.g., “currently amended”) pursuant to 37 CFR 1.121(c) and MPEP 714.
	
1. A semi-circle shaped key fitted in the hollow space cut out (lacks antecedent basis, e.g., “a hollow space cut out” would be proper) of a segment wall of a member beam, used for gaining rigidity between the segments (lacks antecedent basis, and indefinite as to the metes and bounds of what constitutes a “segment”; also indefinite as to how rigidity is gained), wherein designed to prohibit reverse motion (indefinite as to what is designed to meet this limitation and “reverse” is indefinite as to with what the motion is “reverse”) of segments joined together where movement of said segments is desired (indefinite as this is a relative term of art) in one direction, but it (indefinite as to the metes and bounds of what “it” referenced) is necessary to prohibit reverse motion in the opposite direction (indefinite as “reverse motion” and “opposite direction” appears redundant resulting in cancelling each other), comprising: (indefinite as to what is being further limited by comprising) a semi-circle (indefinite as this is a shape and not an actual limitation), wherein said semi-circle is fastened loosely (indefinite as to the metes and bounds of what constitutes “loosely”) off center (indefinite as to the metes and bounds of what constitutes “off center”) in a hollow square space in the walls (lacks antecedent basis, and indefinite as to whether this is included in “segment wall” above) of said segments; 
wherein said semi-circle comprises; 
a means (this language invokes interpretation under 35 USC 112(f) above) for loosely (indefinite for reasons previously provided) fastening in the hollow space (indefinite as it is unclear if this references the “hollow square space” previously claimed) in a manner that allows for movement while receiving pressure from a passing segment, 
further said semi-circle comprising; 
an off center (indefinite for reasons previously provided) position fastening (indefinite as to what this limitation references), providing means for it (indefinite as to what “it” references) to be weighted on one side (lacks antecedent basis), thereby returning to its (indefinite as to what “its” references) original position of protruding into the cavity (lacks antecedent basis) of the segment (indefinite as more than one segment are claimed), and automatically prohibiting reverse motion (indefinite for reasons previously provided0 of the subsequent segment (lacks antecedent basis, and indefinite as to whether this references a segment previously claimed).

Allowable Subject Matter
Based on the rejections under 35 USC 112(a) and 112(b), the examiner reserves comment on allowability at this time.  Below is a list of art for applicant’s reference:

Apostolopoulos (U.S. Publication 2017/0096823), Fig. 10 shows a key (84) used in increasing rigidity in segments (frame members as shown).

Dodd (U.S. Publication 2010/004624), Fig. 6 teaches a key that is used in fastening two segments together. 

Ignash (U.S. Patent 6,321,501), Fig. 6 discloses a curvilinear member (62) that is part of a key used in rigidifying segment members (as shown), and the members is loosely connected (as shown).

Onoda (U.S. Patent 5,228,258), See Col. 3, lines 40-65 which shows a key used in connecting truss segments.


Response to Arguments
The following addresses applicant’s remarks/arguments dated 14 October 2022.

Claim rejections – prior art:
	Upon review of applicant’s response in the entirety, the examiner noted no amendments to the claims were provided.  As a result, the examiner addressed the claim previously addressed.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html


Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649